PER CURIAM.
*500We affirm Torres' judgment and sentence without further comment but remand for correction of a scrivener's error. Pursuant to section 775.087(2)(a)1.p., Florida Statutes (2015), the ten-year minimum mandatory sentence should have been imposed for the crime of possession of a firearm during the commission of a trafficking offense. Instead, the trial judge inadvertently applied it to the drug trafficking charge pursuant to section 893.135(1), Florida Statutes (2015). We, therefore, remand for the trial court to make the correction in the written sentence.
AFFIRMED; REMANDED for correction of scrivener's error.
BERGER, WALLIS, and EISNAUGLE, JJ., concur.